Cite as: 593 U. S. ____ (2021)             1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20A151
                          _________________


     RITESH TANDON, ET AL. v. GAVIN NEWSOM,
         GOVERNOR OF CALIFORNIA, ET AL.
          ON APPLICATION FOR INJUNCTIVE RELIEF
                         [April 9, 2021]

  PER CURIAM.
  The application for injunctive relief presented to JUSTICE
KAGAN and by her referred to the Court is granted pending
disposition of the appeal in the United States Court of Ap-
peals for the Ninth Circuit and disposition of the petition
for a writ of certiorari, if such writ is timely sought. Should
the petition for a writ of certiorari be denied, this order
shall terminate automatically. In the event the petition for
a writ of certiorari is granted, the order shall terminate
upon the sending down of the judgment of this Court.
                         *     *     *
   The Ninth Circuit’s failure to grant an injunction pending
appeal was erroneous. This Court’s decisions have made
the following points clear.
   First, government regulations are not neutral and gener-
ally applicable, and therefore trigger strict scrutiny under
the Free Exercise Clause, whenever they treat any compa-
rable secular activity more favorably than religious exer-
cise. Roman Catholic Diocese of Brooklyn v. Cuomo, 592
U. S. ___, ___–___ (2020) (per curiam) (slip op., at 3–4). It
is no answer that a State treats some comparable secular
businesses or other activities as poorly as or even less fa-
vorably than the religious exercise at issue. Id., at ___–___
(KAVANAUGH, J., concurring) (slip op., at 2–3).
2                     TANDON v. NEWSOM

                           Per Curiam

   Second, whether two activities are comparable for pur-
poses of the Free Exercise Clause must be judged against
the asserted government interest that justifies the regula-
tion at issue. Id., at ___ (per curiam) (slip op., at 3) (describ-
ing secular activities treated more favorably than religious
worship that either “have contributed to the spread of
COVID–19” or “could” have presented similar risks). Com-
parability is concerned with the risks various activities
pose, not the reasons why people gather. Id., at ___
(GORSUCH, J., concurring) (slip op., at 2).
   Third, the government has the burden to establish that
the challenged law satisfies strict scrutiny. To do so in this
context, it must do more than assert that certain risk fac-
tors “are always present in worship, or always absent from
the other secular activities” the government may allow.
South Bay United Pentecostal Church v. Newsom, 592 U. S.
___, ___ (2021) (statement of GORSUCH, J.) (slip op., at 2);
id., at ___ (BARRETT, J., concurring) (slip op., at 1). Instead,
narrow tailoring requires the government to show that
measures less restrictive of the First Amendment activity
could not address its interest in reducing the spread of
COVID. Where the government permits other activities to
proceed with precautions, it must show that the religious
exercise at issue is more dangerous than those activities
even when the same precautions are applied. Otherwise,
precautions that suffice for other activities suffice for reli-
gious exercise too. Roman Catholic Diocese, 592 U. S., at
___–___ (slip op., at 4–5); South Bay, 592 U. S., at ___ (state-
ment of GORSUCH, J.) (slip op., at 3).
   Fourth, even if the government withdraws or modifies a
COVID restriction in the course of litigation, that does not
necessarily moot the case. And so long as a case is not moot,
litigants otherwise entitled to emergency injunctive relief
remain entitled to such relief where the applicants “remain
under a constant threat” that government officials will use
their power to reinstate the challenged restrictions. Roman
                  Cite as: 593 U. S. ____ (2021)             3

                           Per Curiam

Catholic Diocese, 592 U. S., at ___ (slip op., at 6); see also
High Plains Harvest Church v. Polis, 592 U. S. ___ (2020).
   These principles dictated the outcome in this case, as
they did in Gateway City Church v. Newsom, 592 U. S. ___
(2021). First, California treats some comparable secular ac-
tivities more favorably than at-home religious exercise, per-
mitting hair salons, retail stores, personal care services,
movie theaters, private suites at sporting events and con-
certs, and indoor restaurants to bring together more than
three households at a time. App. to Emergency Application
for Writ of Injunction 183–189. Second, the Ninth Circuit
did not conclude that those activities pose a lesser risk of
transmission than applicants’ proposed religious exercise
at home. The Ninth Circuit erroneously rejected these com-
parators simply because this Court’s previous decisions in-
volved public buildings as opposed to private buildings.
Tandon v. Newsom, ___ F. 3d ___, ___, ___–___, 2021 WL
1185157, *3, *5–*6 (CA9 2021). Third, instead of requiring
the State to explain why it could not safely permit at-home
worshipers to gather in larger numbers while using precau-
tions used in secular activities, the Ninth Circuit errone-
ously declared that such measures might not “translate
readily” to the home. Id., at *8. The State cannot “assume
the worst when people go to worship but assume the best
when people go to work.” Roberts v. Neace, 958 F. 3d 409,
414 (CA6 2020) (per curiam). And fourth, although Califor-
nia officials changed the challenged policy shortly after this
application was filed, the previous restrictions remain in
place until April 15th, and officials with a track record of
“moving the goalposts” retain authority to reinstate those
heightened restrictions at any time. South Bay, 592 U. S.,
at ___ (statement of GORSUCH, J.) (slip op., at 6).
   Applicants are likely to succeed on the merits of their free
exercise claim; they are irreparably harmed by the loss of
free exercise rights “for even minimal periods of time”; and
4                    TANDON v. NEWSOM

                          Per Curiam

the State has not shown that “public health would be im-
periled” by employing less restrictive measures. Roman
Catholic Diocese, 592 U. S., at ___ (slip op., at 5). Accord-
ingly, applicants are entitled to an injunction pending ap-
peal.
   This is the fifth time the Court has summarily rejected
the Ninth Circuit’s analysis of California’s COVID re-
strictions on religious exercise. See Harvest Rock Church
v. Newsom, 592 U. S. ___ (2020); South Bay, 592 U. S. ___;
Gish v. Newsom, 592 U. S. ___ (2021); Gateway City, 592
U. S. ___. It is unsurprising that such litigants are entitled
to relief. California’s Blueprint System contains myriad ex-
ceptions and accommodations for comparable activities,
thus requiring the application of strict scrutiny. And his-
torically, strict scrutiny requires the State to further “inter-
ests of the highest order” by means “narrowly tailored in
pursuit of those interests.” Church of Lukumi Babalu Aye,
Inc. v. Hialeah, 508 U. S. 520, 546 (1993) (internal quota-
tion marks omitted). That standard “is not watered down”;
it “really means what it says.” Ibid. (quotation altered).
   THE CHIEF JUSTICE would deny the application.
                  Cite as: 593 U. S. ____ (2021)            1

                      KAGAN, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20A151
                          _________________


     RITESH TANDON, ET AL. v. GAVIN NEWSOM,
         GOVERNOR OF CALIFORNIA, ET AL.
         ON APPLICATION FOR INJUNCTIVE RELIEF
                         [April 9, 2021]

   JUSTICE KAGAN, with whom JUSTICE BREYER and
JUSTICE SOTOMAYOR join, dissenting.
   I would deny the application largely for the reasons
stated in South Bay United Pentecostal Church v. Newsom,
592 U. S. ___ (2021) (KAGAN, J., dissenting). The First
Amendment requires that a State treat religious conduct as
well as the State treats comparable secular conduct. Some-
times finding the right secular analogue may raise hard
questions. But not today. California limits religious gath-
erings in homes to three households. If the State also limits
all secular gatherings in homes to three households, it has
complied with the First Amendment. And the State does
exactly that: It has adopted a blanket restriction on at-
home gatherings of all kinds, religious and secular alike.
California need not, as the per curiam insists, treat at-home
religious gatherings the same as hardware stores and hair
salons—and thus unlike at-home secular gatherings, the
obvious comparator here. As the per curiam’s reliance on
separate opinions and unreasoned orders signals, the law
does not require that the State equally treat apples and wa-
termelons.
   And even supposing a court should cast so expansive a
comparative net, the per curiam’s analysis of this case de-
fies the factual record. According to the per curiam, “the
Ninth Circuit did not conclude that” activities like frequent-
ing stores or salons “pose a lesser risk of transmission” than
2                   TANDON v. NEWSOM

                     KAGAN, J., dissenting

applicants’ at-home religious activities. Ante, at 3. But
Judges Milan Smith and Bade explained for the court that
those activities do pose lesser risks for at least three rea-
sons. First, “when people gather in social settings, their in-
teractions are likely to be longer than they would be in a
commercial setting,” with participants “more likely to be in-
volved in prolonged conversations.” Tandon v. Newsom, ___
F. 3d ___, ___, 2021 WL 1185157, *7 (CA9, Mar. 30, 2021).
Second, “private houses are typically smaller and less ven-
tilated than commercial establishments.” Ibid. And third,
“social distancing and mask-wearing are less likely in pri-
vate settings and enforcement is more difficult.” Ibid.
These are not the mere musings of two appellate judges:
The district court found each of these facts based on the un-
contested testimony of California’s public-health experts.
Tandon v. Newsom, ___ F. Supp. 3d ___, ___, 2021 WL
411375, *30 (ND Cal., Feb. 5, 2021); see Tandon, ___ F. 3d,
at ___, 2021 WL 1185157, *7 (noting that the applicants “do
not dispute any of these findings”). No doubt this evidence
is inconvenient for the per curiam’s preferred result. But
the Court has no warrant to ignore the record in a case that
(on its own view, see ante, at 2) turns on risk assessments.
   In ordering California to weaken its restrictions on at-
home gatherings, the majority yet again “insists on treating
unlike cases, not like ones, equivalently.” South Bay, 592
U. S., at ___ (KAGAN, J., dissenting) (slip op., at 5). And it
once more commands California “to ignore its experts’ sci-
entific findings,” thus impairing “the State’s effort to ad-
dress a public health emergency.” Ibid. Because the ma-
jority continues to disregard law and facts alike, I
respectfully dissent from this latest per curiam decision.